Fish, J.
1. In assigning error upon the refusal of a trial judge to allow a witness to be interrogated as to a particular matter, it must be made to affirmatively appear, not only what was the testimony sought to be elicited from the witness, but that the party calling him fully informed the court as to his purpose in wishing to interrogate the witness with regard to such matter, and what answers to the questions propounded to him were anticipated. Freeman v. Mencken, 115 Ga. 1017.
2. The evidence upon which the State relied for a conviction in the present case fully sustained the verdict returned by the jury.

Judgment affirmed.


All the Justices concur.